Title: Abigail Adams to Mary Smith Cranch, 3 June 1797
From: Adams, Abigail
To: Cranch, Mary Smith


        
          My Dear Sister
          Philadelphia June the 3. 1797
        
        The weather was so cold yesterday that we had fires in our Rooms. I suppose you have weather of a similar kind. we have had frequent showers and yesterday a fine rain. The House have at length got through the answer to the speech, 3 weeks debating whether, they should use the term indignation, or sensibility. the answer as reported and as finally agreed to, is a very handsome one, as well as a firm and decided one. it was carried 60 to 40. the yeas & Nays were taken. amongst the Nays will be found three of Massachuts delegation, Freeman, Who is a devoted ———, Varnum well known and skinner, of whom better hopes were entertaind.
        The appointments of Envoys extraordinary, like every other measure of Government will be censured by those who make a point of abusing every thing. Mr Marshall of Virginna is said to be a very fair and Honorable Man, and truly American. a Lawyer by profession against whom no objection is offerd, but that he is not Frenchman enough for those who would have sent Jefferson or Madison Giles or even Jarvis. Judge Dana is known to be a decided Character, but not a party Man, nor any other than a true American— Yet Bache has undertaken to abuse the appointment, and the Chronical will not fail to retail it that has more low Billingsgate than even Bache. but I can read them all with a true Phylosiphical contempt, and I could tell them what the President says, that their praise for a few weeks mortified him, much more, than all their impudent abuse does.
        
          There is no terror Jack asses in your threats
          For I am armed so strong in honesty
          That they pass by me as the Idle wind
          Which I respect not.
        
        This Day the House in a Body come at 12 to present their answer. the whole Hundred come.
        
        I hope they will proceed to buisness with some dispatch. I see by the Chronical that you, only have one side of the Question. I think Russel ought to give the debates on the other side we have Men from our state who do great honour to it. mr sewall & otis, are the principle Speakers. I must retract, however what I have written as it respects Freeman & Skinner. they are on the question of agreeing to the address upon the yea side, but on most questions they vote with the antis. a Virginian who being right and a new member was misrepresented by peter porcupine in his paper. some Gentleman expresst his regreet at it, upon which mr Evans who was the member, observd that peter knew he was a Virginian, and so took it for granted that he must be wrong
        I inclose you a newpaper. it has in it, a Letter of Thomas to mr J Quincy. tis said to be from Paris, merly as a cover for you see the spirit of Envy and Jealousy opperating and the misrepresentations respecting only the Change of missions to Berlin instead of Lisbon. at Portugal this present time, it was the opinion of the President & his ministers, that J Q A. could not be equally, usefull to his Country as at the Prussian court. a Treaty was to be renewd with that court, and various other reasons opperated, which it would not be so proper to disclose. the appointment was made thus early to prevent his proceeding to Lisbon Where he would go on the arrival of his successor— but Malovelence is unbounded. the inclosed extract is from Bachs paper. make the Chronical insert it.
        Mr Brisler has accomplishd the buisness for mr Cranch and I inclose the Bill. I have had but one Letter from you since I came here. We are all in pretty good Health. John Brisler has had the small pox & that very light. remember me affectionatly to all Friends and Neighbours— I am my Dear sister / affectionatly / Your
        
          A Adams
        
      